DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This case is filed on 09/25/2020. No foreign or domestic priority has been claimed for this case.
Response to Amendment
This office action is in response to the amendments submitted on 09/14/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1 and 15 are amended and claim 13 is canceled.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,3-6,12-14,15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al. (US 10956632 B2), (hereinafter Wang) in view of Kawakami et al. (US 20220200279 A1) (hereinafter Kawakami) . 
Regarding independent claim 1, Wang teaches receiving, with a controller, a plurality of operational data sets (Abstract, An example method utilizing different pipelines of a prediction system, comprises receiving event and alarm data from event logs, failure data, and asset data from Supervisory Control and Data Acquisition (SCADA) system(s) (i.e. controller), retrieving patterns of events, receiving historical sensor data from sensors of components of wind turbines”) including data indicative of a performance anomaly( Col 12, line 43-46, “The SCADA system may further log data regarding any number of the wind turbine such as failures, health information, performance, and the like. The SCADA system may allow access to the log data to one or more digital devices”) for the power generating asset (Col 1, line 15 -21, “election and prediction of failure in one or more components of an asset of an electrical network has been difficult. Detection of a failure of a component of an asset is tedious and high in errors. In this example, an asset is a device for generating or distributing power in an electrical network. Examples of assets can include, but is not limited to, a wind turbine, solar panel power generator”); 
	determining, via a plurality of predictive artificial intelligence (AI) models (Col 6, line 6-15, “Model generation can be separated by processes for selection, training, testing, and scoring. In the artificial intelligence industry, these processes are separate and are performed by separate machines and separate processes”) implemented by the controller (Abstract, “training a set of models to predict faults for each component using the patterns of events and historical sensor data,”) a plurality of potential root causes (Col 8, “Gearbox 204 failures are one of the largest sources of unplanned maintenance costs. Gearbox 204 failures can be caused by design issues, manufacturing defects, deficiencies in the lubricant, excessive time at standstill, high loading, and other reasons”) of the performance anomaly and a plurality of corresponding probabilities for each of the plurality of potential root causes based on the plurality of operational data sets (Col 32, line 65-67 and Col 33, line 1-3, “In some embodiments, the model scoring module 538 may generate a report indicating any number of potential failures, the probability of such failure, and the justification or reasoning based on the model and the fit of previously identified states associated with future failure of components.”); 
	Wang is silent with regards to the plurality of predictive Al models comprising a combination of feature-based Al models, image-based Al models, and time-series-based Al models;
	Kawakami teaches the plurality of predictive Al models comprising a combination of feature-based Al models (Para 0053, “ feature amount”), image-based Al models (Para 0042, “As illustrated in FIG. 3, the model 14a of the third embodiment is a model for deep learning used for image recognition such as convolutional neural network (CNN)”), and time-series-based Al models (Para 0053, “further quantified by using deep learning used for time-series prediction”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multiple different types of AI model as taught by Kawakami into the AI based prediction model of Wang since the technique of Kawakami is from same field of endeavor (AI based prediction model). One of the ordinary skills in the art would appreciate multiple model-based AI combination because combining multiple model-based information gives the advantage of reliable decision making in multidimension aspects using artificial intelligence. Combining image, other features and time helps the decision module to infer a better forecast instead of using only one model (Kawakami, para 0042). Therefore, this technique of multiple model combination facilitates the addition of multiple information to reach a robust and reliable result (Kawakami, Para 0014-0015)

	Wang further teaches generating, via the controller, a consolidation model classifying the plurality of potential root causes of the performance anomaly (Col 13, line 10-11, “The event type may be a classification of performance or health.”) and the plurality of corresponding probabilities for each of the plurality of potential root causes (Col 22, “probability that a classifier will rank”. Col 27, line 58-65, “classification algorithm for model training”); training, via the controller, the consolidation model via a training data set(Fig 12, block 1220) to correlate the plurality of potential root causes and the plurality of corresponding probabilities to an actual root cause for the performance anomaly (Col 20, “The cross-validation module 520 may also provide performance and/or other statistics related (i.e. correlated) to the selected failure prediction models (e.g., averages and standard deviation).”); 
	determining, via the consolidation model implemented by the controller, the actual root cause of the performance anomaly based on the plurality of potential root causes of the performance anomaly and the plurality of corresponding probabilities (Fig 23, “trigger condition” -actual cause. According to Col 32, “percentage of confidence” is assessed to find out actual trigger that is the cause of failure); and
	 implementing a control action based on the determined actual root cause ( Col 28 , line 21-29 , “ The performance measures module 530 may evaluate any number of the failure prediction models and compare the evaluations to each other to provide a selected failure prediction module to be used for failure prediction using new data (e.g., to perform failure prediction of components and/or component groups of electrical assets in order to avoid damage and take timely corrective action (i.e. control action)).
	
Regarding independent claim 15, Wang teaches at least one sensor operably coupled to the power generating asset (Col 6, line 63-66, “In some embodiments, the component failure prediction system 104 may be configured to receive historical sensor data from any number of sensors of any number of electrical assets”. According to Col 6, line 40-46, this electric asset can be transmission asset for delivering and receiving power. Fig 2 also shows a generator at 206); and a controller communicatively coupled to the at least one sensor, the controller comprising at least one processor configured to perform a plurality of operations, the plurality of operations comprising (Col 2, line 59-67, discusses about controller, processor and sensor attachment).
receiving,  a plurality of operational data sets ( Abstract , An example method utilizing different pipelines of a prediction system, comprises receiving event and alarm data from event logs, failure data, and asset data from Supervisory Control and Data Acquisition (SCADA) system(s) (i.e. controller), retrieving patterns of events, receiving historical sensor data from sensors of components of wind turbines”) including data indicative of a performance anomaly( Col 12, line 43-46, “The SCADA system may further log data regarding any number of the wind turbine such as failures, health information, performance, and the like. The SCADA system may allow access to the log data to one or more digital devices”) for the power generating asset (Col 1, line 15 -21, “election and prediction of failure in one or more components of an asset of an electrical network has been difficult. Detection of a failure of a component of an asset is tedious and high in errors. In this example, an asset is a device for generating or distributing power in an electrical network. Examples of assets can include, but is not limited to, a wind turbine, solar panel power generator”);
	 determining, via a plurality of predictive artificial intelligence (AI) models (Col 6, line 6-15, “Model generation can be separated by processes for selection, training, testing, and scoring. In the artificial intelligence industry, these processes are separate and are performed by separate machines and separate processes”) models (Abstract, “training a set of models to predict faults for each component using the patterns of events and historical sensor data,”) a plurality of potential root causes (Col 8, “Gearbox 204 failures are one of the largest sources of unplanned maintenance costs. Gearbox 204 failures can be caused by design issues, manufacturing defects, deficiencies in the lubricant, excessive time at standstill, high loading, and other reasons”) of the performance anomaly and a plurality of corresponding probabilities for each of the plurality of potential root causes based on the plurality of operational data sets (Col 32, line 65-67 and Col 33, line 1-3, “In some embodiments, the model scoring module 538 may generate a report indicating any number of potential failures, the probability of such failure, and the justification or reasoning based on the model and the fit of previously identified states associated with future failure of components.”); 
	Wang is silent with regards to the plurality of predictive Al models comprising a combination of feature-based Al models, image-based Al models, and time-series-based Al models;
	Kawakami teaches the plurality of predictive Al models comprising a combination of feature-based Al models (Para 0053, “ feature amount”), image-based Al models (Para 0042, “As illustrated in FIG. 3, the model 14a of the third embodiment is a model for deep learning used for image recognition such as convolutional neural network (CNN)”), and time-series-based Al models (Para 0053, “further quantified by using deep learning used for time-series prediction”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multiple different types of AI model as taught by Kawakami into the AI based prediction model of Wang since the technique of Kawakami is from same field of endeavor (AI based prediction model). One of the ordinary skills in the art would appreciate multiple model-based AI combination because combining multiple model-based information gives the advantage of reliable decision making in multidimension aspects using artificial intelligence. Combining image, other features and time helps the decision module to infer a better forecast instead of using only one model (Kawakami, para 0042). Therefore, this technique of multiple model combination facilitates the addition of multiple information to reach a robust and reliable result (Kawakami, Para 0014-0015).

	Wang further teaches classifying the plurality of potential root causes of the performance anomaly (Col 13, line 10-11, “The event type may be a classification of performance or health.”) and the plurality of corresponding probabilities for each of the plurality of potential root causes (Col 22, “probability that a classifier will rank”. Col 27, line 58-65, “classification algorithm for model training”); determining, via the consolidation model an actual root cause of the performance anomaly based on the plurality of potential root causes of the performance anomaly and the plurality of corresponding probabilities (Fig 23, “trigger condition” -actual cause. According to Col 32, “percentage of confidence” is assessed to find out actual trigger that is the cause of failure ); and implementing a control action based on the determined actual root cause ( Col 28 , line 21-29 , “ The performance measures module 530 may evaluate any number of the failure prediction models and compare the evaluations to each other to provide a selected failure prediction module to be used for failure prediction using new data (e.g., to perform failure prediction of components and/or component groups of electrical assets in order to avoid damage and take timely corrective action (i.e. control action)).).
	
Regarding claims 3 and 17, the combination of Wang and Kawakami teaches the limitations of claim 1 and 15 respectively.
	Wang further teaches wherein the training data set comprises a plurality of indications of historical performance anomalies (Fig 16, block 1604, historical wind turbine component failure data), a plurality of corresponding historical root causes (Col 23, line 44-50, “FIG. 12 is a flowchart for the model selection pipeline in some embodiments. In step 1202, the data interface 502 receives historical sensor data and SCADA information. For example, the data interface 502 may receive failure records, SCADA time series data, event records, and wind turbine meta data (i.e. According to Fig 7B meta data presents causes of failure such as “CAPTEST CAPACITOR DETERIORATION”), and a plurality of historical operational parameters (Fig 12, block 1202, Col 2, line 48-58, operational signal and sensor data).

Regarding claims 4 and 18 the combination of Wang and Kawakami teaches the limitations of claim 3 and 17 respectively.
	Wang further teaches wherein training the consolidation model ( Col 23, line 22-24 , “In various embodiments, the component failure prediction system 104 may select one or more of the failure prediction models for further training and testing”) further comprises: 29508966-US-1/GECW-1028 developing a plurality of correlations between the plurality of historical root causes and a plurality of operational parameters reflected by the plurality of operational data sets ( Col 23, line 44-60,“FIG. 12 is a flowchart for the model selection pipeline in some embodiments. In step 1202, the data interface 502 receives historical sensor data and SCADA information. For example, the data interface 502 may receive failure records, SCADA time series data, event records, and wind turbine meta data (According to Fig 7 B “Meta data “presents the root causes of failures). In some embodiments, one or more SCADA systems provide event and alarm data that may include failure records that indicate failure(s) of one or more components or component groups of any number of wind turbines, event record(s) that indicate events of one or more components or component groups of any number of wind turbines, SCADA time series data of a predetermined duration (e.g., 10 minutes) indicating operation of the SCADA system, performance of any number of turbines, historical sensor data, and/or the like, as well as wind turbine meta data. Also based on Col 23, line 60-68, “it will be appreciated that the SCADA information may include data regarding any number of components and groups of components of wind farm assets. The component failure prediction system 104 may receive a component or group of components from a user along with other parameters to create or assist in creating failure prediction models for the identified components or groups of components. As such, the component failure prediction system 104 may retrieve (e.g., filter) information related to the components or groups of components identified by the user (e.g., from the user/developer input 504)”).

Regarding claim 5, the combination of Wang and Kawakami Wang teaches the limitations of claim 4.
	Wang further teaches wherein the plurality of operational data sets includes an environmental data set, the environmental data set including a plurality of parameters indicative of at least one environmental condition affecting the power generating asset (Col 8, line 62-67, “The anemometer 208 uses moving parts as sensors. Anemometers 208 often include “cups” for wind speed measurements (i.e. environmental data sets) and a wind vane that uses a “vane tail” for measuring vector change, or wind direction.”).
Regarding claim 6, the combination of Wang and Kawakami teaches the limitations of claim 4.
	Wang further teaches wherein the training data set ( Col 20 , line 14-17, “ ) In one example, the cross-validation module 520 may divide training data (e.g., historical sensor data and/or SCADA information such as pattern and/or features) into a predetermined number of subsets”) further comprising an engineering data set, the engineering data set correlating the performance anomalies to the actual root cause (Col 8, line 56 -61, “The generator 206 typically converts the wind energy to electrical energy. Failures often occur in bearings, stator, rotor, or the like which can lead to inconsistent voltage (i.e. this is an example of engineering data collected by sensor and used as a training data) to total failure.”).
Regarding claim 12 the combination of Wang and Kawakami teaches the limitations of claim 1.
	Wang further teaches validating the actual root cause of the performance anomaly determined by the consolidation model via an engineering data set, wherein the engineering data set comprises a nominal plurality of root cause-to-anomaly correlations ( Col 28, line 48 -59, “ In various embodiments, the model training and testing pipeline may test model performance of any number of failure prediction modules using data from the historical sensor data and/or based on the SCADA information that was not previously used for training. In some embodiments, historical sensor data and/or SCADA information (i.e. this in clues the actual causes which is part of meta data according to Fig 7B) received by the data interface 502 may divide the data such that different data may be used for cross-validation and training. In some embodiments, testing and/or validation may utilize data form the historical sensor (i.e. engineering data) data and/or based on the SCADA information that was not previously used for cross-validation or training.”).
Regarding claim 14 the combination of Wang and Kawakami the combination of Wang and Kawakami teaches the limitations of claim 1.
	Wang further teaches wherein the power generating asset comprises at least one of a wind turbines (Abstract, line 6), a solar power generating asset (Col 1, line 6-8), a hydroelectric plant, and a hybrid power generating asset.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang in view of Kawakami and further in view of Lee et al. (US 20100023307 A1) (hereinafter Lee). 
 Regarding claims 2 and 16 the combination of Wang and Kawakami teaches the limitations of claim 1 and 15 respectively.
	Wang further teaches wherein generating the consolidation model further comprises generating a statistical algorithm or machine learning algorithm (Col 5, line 60-66, “In the renewable energy industry, it is crucial to accurately forecast component failures with as much lead time as possible. Some embodiments described herein utilize machine learning algorithms to build a sophisticated forecasting model based on multi-variate sensor data to forecast component failures”).
	Wang is silent with regards to learning algorithm configured to determine an optimal transfer function between the plurality of probabilities for each of the plurality of potential root causes and an actual probability for each of the plurality of potential root causes.
	Lee teaches learning algorithm configured to determine an optimal transfer function between the plurality of probabilities for each of the plurality of potential root causes and an actual probability for each of the plurality of potential root causes (Para [0038] – [0039] discusses about transfer function. Para [0033], “, Auto-regressive moving average (ARMA) and recurrent neural network (RNN) are considered as two types of prediction models in this disclosure which may be used for prognosing mechanical systems. These two prediction models have different characteristics. Other types of prediction models may be used, as are currently known in the art or may be discovered in the future. There always exist errors between the real system and the estimated models by employing a training dataset due to imperfections in model assumptions, noises, and measurement. These errors are notated as model uncertainty. There are many potential root causes of uncertainty associated with fault conditions: faults exhibit varying signatures depending upon the location, cause, prevailing operating conditions, and the state of the component materials. For linear models, the model uncertainty processing techniques can be classified as active and passive approaches. The active approach is based on assumption that the noise can be characterized by some probability density functions. The passive approach is based on the adaptive threshold techniques. It may be difficult to identify and model all the objective and subjective uncertainties, but probability theories provide mathematical foundations for solving these issues. For simplicity, this disclosure deals with prediction model uncertainties using confidence boundaries derived from each prediction model.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement transfer function as taught by Lee into the machine learning model of Wang since the technique of Lee is from same field of endeavor (the machine learning model). One of the ordinary skills in the art would appreciate this technique as machine learning will bring the benefits of better computation strength. Therefore, this technique of utilizing a transfer function in learning method would facilitate the robust and adaptive model selection and increase the accuracy of prognostic strategy (Lee, Para [0006]- [0007])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Wang in view of Kawakami and further in view of Cote et al. (US 20210385135A1) (hereinafter Cote). 
 Regarding claim 7 the combination of Wang and Kawakami teaches the limitations of claim 1.
	Wang is silent with regards to incorporating the plurality of operational data sets, the plurality of potential root causes and corresponding probabilities, and the actual root cause determined by the consolidation model into the training data set so as to establish a training feedback loop.
	Cote teaches incorporating the plurality of operational data sets, the plurality of potential root causes and corresponding probabilities ( Para[0094], “Similarly, the action of identifying the one or more root causes may include: a) determining a probability parameter associated with each of the one or more root causes, b) comparing each probability parameter with a predetermined threshold level, c) providing an output indicating that no root cause is likely in response to determining that the probability associated with each root cause is below the predetermined threshold level, and d) responsive to determining that multiple probabilities exceed the predetermined threshold level, providing an output that multiple root causes are likely based on a predefined rule.”), and the actual root cause determined by the consolidation model into the training data set so as to establish a training feedback loop ( Para[0023], “The present disclosure relates to systems and methods for training a Machine Learning (ML) model using historical data and utilizing the ML model in any system or environment, such as a network. The network may be a packet network, optical network, multi-layer network, Internet Protocol (IP) network, telecommunications network, or other suitable system having a network-type architecture. The ML model may be configured to operate in a “closed-loop” or feedback system for performing closed-loop automation.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feedback loop as taught by Cote into the machine learning model of Wang as modified by Lee since the technique of Cote is applied on the machine learning model. One of the skills in the art would appreciate the usage of feedback loop as it would help with reduction in processing time and cost. Therefore, this technique of utilizing a feedback loop in learning method would facilitate usage of less intensive computation and reduce overall cost and time of processing (Cote, Para [0002]- [0005]).

Claims 8-11,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang in view of Kawakami and further in view of Sasturkar et al. (US 10,454,753 B2) (hereinafter Sasturker). 
 Regarding claims 8 and 19 the combination of Wang and Kawakami teaches the limitations of claim 1 and 15 respectively.
Wang is silent with regards to wherein the plurality of operational data sets comprises, at least, a first operational data set and a second operational data set, wherein the plurality of potential root causes of the performance anomaly and the plurality of corresponding probabilities for each of the plurality of potential root causes comprises, at least, a first plurality of potential root causes and corresponding probabilities and a second plurality of potential root causes and corresponding probabilities, the first plurality of potential root causes correlating to the first operational data set and the second plurality of potential root causes correlating to the second operational data set, and wherein at least a portion of the second operational data set is different than the first operational data set.
Sasturker teaches wherein the plurality of operational data sets comprises ( Col 2, line 64 -67, “Unexpected changes in operational data i.e. anomalies are important for a number of reasons such as understanding the health of the system, alerting for system failures, or identifying the cause and symptoms for failures.”) at least, a first operational data set and a second operational data set, wherein the plurality of potential root causes of the performance anomaly and the plurality of corresponding probabilities for each of the plurality of potential root causes comprises ( Col , line “An anomaly impact graph 300 refers to at least one of identification of anomalous performances in a network, or causes of system failures, or dependencies among anomalies in a network. In FIGS. 3A-3D, nodes 302.sub.n represent anomalous instance data for different resources (i.e. first and second data) (appserver1 and appserver2) and edges 304.sub.n between the nodes 302.sub.n represent active network communication path data for communications among appserver1 and appserver2, thereby forming connected node pairs in the shown plot. In one implementation, the cluster of operation anomalies that are interrelated as cascading failures are depicted as nodes 302.sub.n and anomaly impact graph 300 shows a progression over time of the cascading failures for the connected node pairs to identify one or more root causes (i.e. first and second root causes) of the cascading failures. In another implementation, nodes 302.sub.n are proximate in time and connected by edges 304.sub.n that represent cascading failure result links. In yet another implementation, a user can select one or more edges that the user desires to inspect. In such an implementation, inspected edges can be brighten, highlighted, or bolded like edges 304.sub.n while unselected edges are dimmed or greyed like edges 306.sub.n.”)
 at least, a first plurality of potential root causes and corresponding probabilities and a second plurality of potential root causes and corresponding probabilities (Col 10, line 1-5, “In one implementation, the method includes grouping connected node pairs and patterns of anomalous instance data at the connected node pairs for calculating the conditional probabilities. In another implementation, the method includes processing data that equates groups of connected node pairs as having similar operating relationships and calculating the conditional probabilities for the groups of connected node pairs (i.e. first  group of data relates to first probability and second group of data to second group of probability”), the first plurality of potential root causes correlating to the first operational data set and the second plurality of potential root causes correlating to the second operational data set, and wherein at least a portion of the second operational data set is different than the first operational data set ( Col 9  , line 29-45, “In one implementation, the method includes grouping connected node pairs and patterns of anomalous instance data at the connected node pairs for calculating the conditional probabilities. In another implementation, the method includes processing data that equates groups of connected node pairs as having similar operating relationships and calculating the conditional probabilities for the groups of connected node pairs.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement grouping of data and root causes as taught by Sasturker into the machine learning model of Wang as modified by Lee since the technique of Sasturker is applied on the machine learning model. One of the ordinary skills in the art would appreciate this root cause analysis technique to be combined with machine learning as it would enhance anomaly detection process. Therefore, this technique of utilizing a grouping technique in learning method would facilitate reduce error in computation and create reliable results (Sasturker, Col 3)


Regarding claim 9 the combination of Wang and Kawakami teaches the limitations of claim 1. 
	Wang is silent with regards to determining a performance anomaly signature for the performance anomaly as reflected by at least one of the plurality of operational data sets, the performance anomaly signature comprising a plurality of data points indicative of an occurrence of the performance anomaly, the determination of the performance anomaly signature facilitating an identification of performance anomaly instances within at least one additional operational data set of the of the plurality of operational data sets.
	Sasturker teaches determining a performance anomaly signature for the performance anomaly as reflected by at least one of the plurality of operational data sets, the performance anomaly signature comprising a plurality of data points indicative of an occurrence of the performance anomaly, the determination of the performance anomaly signature facilitating an identification of performance anomaly instances within at least one additional operational data set of the of the plurality of operational data sets ( Col 16, line 19-25, “In yet other implementations, the accuracy of the anomaly
correlation algorithm can be improved by using crowed sourced feedback. In one implementation, user feedback collected for one customer account can be used across other customer accounts or other network communication paths with a same customer account to further improve the accuracy of anomaly correlation algorithm as a result of similar anomaly signatures being used across customer account.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement grouping of data and root causes as taught by Sasturker into the machine learning model of Wang as modified by Lee since the technique of Sasturker is applied on the machine learning model. One of the ordinary skills in the art would appreciate this root cause analysis technique to be combined with machine learning as it would enhance anomaly detection process. Therefore, this technique of utilizing a grouping technique in learning method would facilitate reduce error in computation and create reliable results (Sasturker, Col 3)


Regarding claim 10 the combination of Wang and Kawakami teaches the limitations of claim 9. 
	Wang is silent with regards to defining an anomaly range for each instance of the performance anomaly within at least one of the operational data sets, wherein the corresponding plurality of potential root causes and corresponding probabilities are determined by the corresponding predictive model based on data points of the plurality of data points that fall within the anomaly range.
	Sasturker teaches defining an anomaly range for each instance of the performance anomaly within at least one of the operational data sets, wherein the corresponding plurality of potential root causes and corresponding probabilities are determined by the corresponding predictive model based on data points of the plurality of data points that fall within the anomaly range. (Col 5, line 60-67 and Col 6, line 1-15, “In one implementation, anomalous performances are detected using threshold-based techniques to flag outliers. According to such an implementation, detection engine 135 detects anomalies by comparing values of extracted performance metrics with previously calculated current normal thresholds for the performance metrics. If the values are outside their performance metric's normal limits i.e. baseline, anomalies are detected and stored as anomalous instance data 102. In some implementations, values of extracted performance metrics are compared to service level thresholds that represent the level at which a defined service level for a performance metric is out of bounds. When the values of extracted performance metrics reach or exceed corresponding service level thresholds, service level exceptions are triggered. According to other implementations of the technology disclosed, anomalies are detected using at least one or combination of statistical anomaly detection (unsupervised anomaly detection like multivariate auto regression analysis), data mining, or machine learning based techniques (supervised anomaly detection, semi-supervised anomaly detection”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement grouping of data and root causes as taught by Sasturker into the machine learning model of Wang as modified by Lee since the technique of Sasturker is applied on the machine learning model. One of the ordinary skills in the art would appreciate this root cause analysis technique to be combined with machine learning as it would enhance anomaly detection process. Therefore, this technique of utilizing a grouping technique in learning method would facilitate reduce error in computation and create reliable results (Sasturker, Col 3).

Regarding claim 11 the combination of Wang and Kawakami teaches the limitations of claim 10. 
	Wang is silent with regards to applying, via the controller, the anomaly range to each of the remaining operational data sets, wherein the corresponding plurality of potential root causes and corresponding probabilities for each of the remaining operational data sets are determined by the corresponding predictive model based on the data points of the plurality of data points that fall within the anomaly range for each of the operational data sets.
	Sasturker teaches applying, via the controller, the anomaly range to each of the remaining operational data sets, wherein the corresponding plurality of potential root causes and corresponding probabilities for each of the remaining operational data sets are determined by the corresponding predictive model based on the data points of the plurality of data points that fall within the anomaly range for each of the operational data sets ( Col 10 , line 20-40 , “FIG. 8 illustrates one implementation of an interface 800 of ranked anomalies. Interface 800 can be used to illustrate to a network administrator causes of system failure, according to one implementation. In other implementations, interface 800 may not have the same tabs, widgets, windows, screen objects, elements, or components as those listed above and/or may have other/different tabs, widgets, windows, screen objects, elements, or components instead of, or in addition to, those listed above, such as network topology graph, inter-anomaly time spacing, slider zoom control, or resource redundancy graph. The different tabs, widgets, windows, screen objects, elements, or components can be combined into single software modules and multiple software modules can run on the same hardware. In particular, interface 800 identifies the type and name of the anomalies 802, percentage difference from the baseline 804, the calculated importance score 806, and the impacted resources 80”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement grouping of data and root causes as taught by Sasturker into the machine learning model of Wang as modified by Lee since the technique of Sasturker is applied on the machine learning model. One of the ordinary skills in the art would appreciate this root cause analysis technique to be combined with machine learning as it would enhance anomaly detection process. Therefore, this technique of utilizing a grouping technique in learning method would facilitate reduce error in computation and create reliable results (Sasturker, Col 3)

Regarding claim 20 the combination of Wang and Kawakami teaches the limitations of claim 15 
	Wang is silent with regards to wherein determining the plurality of potential root causes of the performance anomaly and the plurality of corresponding probabilities for each of the plurality of potential root causes further comprises: determining a performance anomaly signature for the performance anomaly as reflected by at least one of the plurality of operational data sets, the performance anomaly signature comprising a plurality of data points indicative of an occurrence of the performance anomaly, the determination of the performance anomaly signature facilitating an identification of performance anomaly instances within at least one of the plurality of operational data sets; defining an anomaly range for each instance of the performance anomaly within at least one of the operational data sets, wherein the corresponding plurality of potential root-cause and corresponding probabilities are determined by the corresponding predictive model based on data points of the plurality of data points that fall within the anomaly range; and applying the anomaly range to each of the remaining operational data sets, wherein the corresponding plurality of potential root causes and corresponding probabilities for each of the remaining operational data sets are determined by the corresponding predictive model based on the data points of the plurality of data points that fall within the anomaly range for each of the operational data sets.
	Sasturker teaches determining a performance anomaly signature for the performance anomaly as reflected by at least one of the plurality of operational data sets, the performance anomaly signature comprising a plurality of data points indicative of an occurrence of the performance anomaly, the determination of the performance anomaly signature facilitating an identification of performance anomaly instances within at least one additional operational data set of the of the plurality of operational data sets ( Col 16, line 19-25, “In yet other implementations, the accuracy of the anomaly
correlation algorithm can be improved by using crowed sourced feedback. In one implementation, user feedback collected for one customer account can be used across other customer accounts or other network communication paths with a same customer account to further improve the accuracy of anomaly correlation algorithm as a result of similar anomaly signatures being used across customer account.”)
defining an anomaly range for each instance of the performance anomaly within at least one of the operational data sets, wherein the corresponding plurality of potential root causes and corresponding probabilities are determined by the corresponding predictive model based on data points of the plurality of data points that fall within the anomaly range. (Col 5, line 60-67 and Col 6, line 1-15, “In one implementation, anomalous performances are detected using threshold-based techniques to flag outliers. According to such an implementation, detection engine 135 detects anomalies by comparing values of extracted performance metrics with previously calculated current normal thresholds for the performance metrics. If the values are outside their performance metric's normal limits i.e. baseline, anomalies are detected and stored as anomalous instance data 102. In some implementations, values of extracted performance metrics are compared to service level thresholds that represent the level at which a defined service level for a performance metric is out of bounds. When the values of extracted performance metrics reach or exceed corresponding service level thresholds, service level exceptions are triggered. According to other implementations of the technology disclosed, anomalies are detected using at least one or combination of statistical anomaly detection (unsupervised anomaly detection like multivariate auto regression analysis), data mining, or machine learning based techniques (supervised anomaly detection, semi-supervised anomaly detection”).
applying, via the controller, the anomaly range to each of the remaining operational data sets, wherein the corresponding plurality of potential root causes and corresponding probabilities for each of the remaining operational data sets are determined by the corresponding predictive model based on the data points of the plurality of data points that fall within the anomaly range for each of the operational data sets ( Col 10 , line 20-40 , “FIG. 8 illustrates one implementation of an interface 800 of ranked anomalies. Interface 800 can be used to illustrate to a network administrator causes of system failure, according to one implementation. In other implementations, interface 800 may not have the same tabs, widgets, windows, screen objects, elements, or components as those listed above and/or may have other/different tabs, widgets, windows, screen objects, elements, or components instead of, or in addition to, those listed above, such as network topology graph, inter-anomaly time spacing, slider zoom control, or resource redundancy graph. The different tabs, widgets, windows, screen objects, elements, or components can be combined into single software modules and multiple software modules can run on the same hardware. In particular, interface 800 identifies the type and name of the anomalies 802, percentage difference from the baseline 804, the calculated importance score 806, and the impacted resources 80”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement grouping of data and root causes as taught by Sasturker into the machine learning model of Wang as modified by Lee since the technique of Sasturker is applied on the machine learning model. One of the ordinary skills in the art would appreciate this root cause analysis technique to be combined with machine learning as it would enhance anomaly detection process. Therefore, this technique of utilizing a grouping technique in learning method would facilitate reduce error in computation and create reliable results (Sasturker, Col 3)

Response to Arguments
Applicant's arguments filed on 09/14/2022 have been fully considered.
With regards to arguments related to “102 and 103 rejection” the arguments are not persuasive. Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection is  using a new prior art as necessitated by the amendment.	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Bernardy et al. (US 20120253996 A1) – This art teaches power plant anomaly detection using artificial intelligence and fuzzy system.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/29/2022